DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 02 DECEMBER 2020 have been fully considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2007/0094680 in view of Sasaki et al., US 2013/0191861.

Regarding Claim 1, Kim (Fig. 10, item 101, pp0033) teaches a receiving apparatus (DTV receiver) comprising:
Kim (pp0019-pp0020), teaches circuitry configured to (a terrestrial digital television (DTV) receiver includes a tuner, a microcomputer, and a demodulator):
Kim (Fig. 10, item 102, pp0188-pp0189) teaches receive a digital broadcast signal including video data; the terrestrial broadcast receiver 101 includes a tuner  
Kim (Fig. 10, item 102, pp0188-pp0189) teaches acquire emergency data transmitted in a signaling table (i.e. PSIP table) by the digital broadcast signal, (i.e. the PSIP table includes emergency data as an EAT (emergency alert table)).  
Kim (pp0019-pp0020,Fig. 7, pp0110-pp0119, Fig. 10, item 108, pp0197-pp198, Figs. 11A, 11B, pp0199 and Figs. 12A,12B,pp0200 ), teaches  the emergency data including (i) first emergency information indicating a presence of emergency information included in video data and (ii) second emergency information indicating whether or not to maintain the video data on a screen; Fig. 7 illustrates a  MGT (master guide table) that PSIP is an abbreviation of program and system information protocol, means a broadcasting protocol for transmitting channel and broadcast program guide information, and defines tables such as MGT (master guide table) For instance, one bit, as shown in FIG. 7, is allocated to the emergency flag (emergency_flag). If the terrestrial broadcast transmitting side transmits an MGT by setting the emergency flag. (emergency_flag) to `0`, a terrestrial broadcast receiver side  In this case, despite a channel that is being watched by a user, the terrestrial broadcast receiver side automatically tunes the channel to an emergency channel or an emergency alert channel. Meanwhile, if the terrestrial broadcast transmitting side transmits an MGT by setting the emergency flag (emergency_flag) to `1`, the terrestrial broadcast receiver side checks that the emergency flag (emergency_flag) of the received MGT is `1` and then confirms a normal state that the emergency has not taken place). In this case, the automatic channel tuning process to the emergency channel is not executed but a normal broadcast image is outputted, maintain the video data on a screen which is being watched by a viewer. Referred to Fig. 10, the PSI/PSIP decoder 108 can parse EAT information (Fig. 1) included in the PSI/PSIP while parsing the PSI/PSIP section, the application & UI manager 111 controls the display unit 106 to output second emergency information (a text associated with an emergency), also outputs audio or video data and outputs an OSD (on screen display) video. see pp0196-pp0197). Yet, while the text associated with the emergency is outputted via the display unit 106, brightness, color and the like of the text are adjusted using an "alert_priority" field value among information included in the EAT (emergency alert table), that determining second emergency information indicating whether or not to maintain the video data on a screen as shown in Figs. 11 and 12.  Additionally, based on this emergency flag, the system knows whether to parse information from an emergency alert table (see Kim; pp0121). That is, based on the emergency flag, the system can know to parse emergency 
Kim (Fig. 9A, pp0144, step 904, pp0148, step906, pp0150, pp0165 Fig. 9B, pp0168, S920-s926, pp0169-pp0175, S927, pp0176-pp0177) teaches process the emergency data to determine whether or not to maintain the video data, wherein the process includes determining a presence or absence of a data element regarding a display of the emergency information included in the video data; and display the video data on the screen in accordance with the determination. (i.e. Fig. 9A is process the emergency data to determine whether or not to maintain the video data based on determination of a data element is “alert_priority” from EAT as shown in Fig. 1, i.e. “alert_priority” value is indication of presence of the data element.  The priority is decided using “alert_priority” syntax. As a result of the decision (S904), if the priority is `15 (high priority)`, the power of the turned-off/standby terrestrial broadcast receiver, is turned on (S905), the terrestrial broadcast receiver is tuned to the emergency alert channel, and display the video data on the screen (a text message associated with the emergency is displayed)  (S906) .Otherwise, as a result of the decision (S904), if the priority of the emergency is relatively low, e.g., if the priority in FIG. 3 is `5 (low priority)`, no action is taken, news associated with the emergency is displayed in a text format while the power of the turned off terrestrial broadcast receiver is turned on, or an OSD (on screen display) image confirming whether to tune the terrestrial broadcast receiver to the emergency alert channel is outputted (S907). Thus, if the priority of the emergency is relatively high, the terrestrial broadcast receiver is 
Fig. 9B is process the emergency data to determine whether or not to maintain the video data based on a data element from MGT like in Fig. 7 where the data element is “(emergency_flag); there is no process that an action of the terrestrial broadcast receiver is varied according to a priority of an emergency.  Initializing step, determining that a power of a terrestrial broadcast receiver is turned on or off (S920)that if the power of the terrestrial broadcast receiver is turned off and a standby mode, the terrestrial broadcast receiver is tuned to an emergency alert channel each predetermined cycle (S921), it means that the power of the terrestrial broadcast receiver is not turned on despite plugging in and more particularly, an emergency flag ("emergency_flag") transmitted over the emergency alert channel is checked (S922)(i.e. an MGT (master guide table) . The step S922 can be easily understood with reference to FIG. 7 vs.  "emergency_flag" bit, which indicates information indicating that the emergency has substantially taken place, the power of the terrestrial broadcast receiver is turned on (S923) and the terrestrial broadcast receiver is tuned to the emergency alert channel automatically (S924).  As a result of the decision (S925), if the terrestrial broadcast receiver is not in the mode of receiving to output the terrestrial broadcasting, the terrestrial broadcast receiver is tuned to the emergency alert channel each predetermined cycle (S926).  For instance, the mode of not receiving the terrestrial broadcasting means a case of receiving to output cable broadcasting, Internet broadcasting and the like via the terrestrial broadcast receiver or a case of receiving to output A/V data from an external device such as DVD player and the like.
a digital broadcast signal including video data having emergency information embedded therein; and emergency information embedded in the video data.
However, Sasaki teaches a digital broadcast signal including video data having emergency information embedded therein (digital broadcast; page 5, paragraphs 132 and 134, and broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285); 
an indication of emergency information embedded in the video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285, and other information, including tables, about indication of emergency information also included in broadcast stream; page 13, paragraph 320); and  
emergency information embedded in the video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include teaching emergency information embedded in the received broadcast of Kim in order to provide an improved method and system for conveying important messages correctly to users, thereby un-obstructing operations of the broadcasting stations (Sasaki; page 1, paragraph 7).

Regarding Claim 2, The receiving apparatus according to claim 1, in view of Sasaki, Kim (Fig. 1, pp0044, pp0053 and pp0056) teaches wherein the first emergency information is emergency alert service identification information (Referring to FIG. 1, "table_ID" is emergency alert service identification information (a syntax indicating that the EAT can be used as a table including information about an emergency alert message of terrestrial broadcasting an emergency alert message into an interrupt service. For example: When DTV receiver is detecting "EAS_event_code" in EAT can indicates a type of an EAS and can represent a type of an emergency such as a flood, a terror, an earthquake, or "alert_message_time_remaining" in EAT can indicate a remaining output time of an emergency alert message.

Regarding Claim 3, The receiving apparatus according to claim 2, in view of Sasaki, Kim (Fig. 10, items 108, 111, pp0197-pp0198, Fig. 11, 12, pp0199-pp0200) teaches wherein the second emergency information includes layout information The terrestrial DTV receiver further may further include a controller as [111] controlling operation of a display device [106] in order to scroll the parsed message as the second 
Regarding Claim 7, The receiving apparatus according to claim 1, in view of Sasaki, Kim (pp0153) teaches wherein the digital broadcast signal complies with an internet protocol (IP) transmission scheme. (i.e. the terrestrial broadcasting means a case of receiving to output Internet broadcasting).  Sasaki also teaches use of the internet for transmission and IP (page 16, paragraph 377, and page 27, paragraph 638).
Regarding Claim 8, a data processing method for use with a receiving apparatus, is rejected for the same reason as analyzed in claim 1.

Regarding Claim 9. Kim (pp0042) teaches a transmitting apparatus;
Kim (Fig. 1, pp0042) teaches generate emergency data in a signaling table (an emergency has taken place by transmitting PSIP table including the EAT from a terrestrial broadcasting transmitter);
Kim (pp0019-pp0020,Fig. 7, pp0110-pp0119, Fig. 10, item 108, pp0197-pp198, Figs. 11A, 11B, pp0199 and Figs. 12A,12B, pp0200 ), teaches emergency data  including (i) first emergency information indicating a presence of emergency information included in video data and (ii) second emergency information indicating whether or not to maintain the video data on a screen; and (Additionally, based on this emergency flag, the system knows whether to parse information from an emergency alert table (see Kim; pp0121). That is, based on the emergency flag, the 
Kim (Fig. 10, item 102, pp0188-pp0189) teaches transmit, in a digital broadcast signal, the signaling table and the video data, (see the same analysis in the receiver apparatus of claim 1, although portion teaches limitations associated with receiver side. A skilled person in the art would appreciates that the teaching is similar analysis in transmitter side in opposite direction. For example: transmitting at transmitter and receiving at the receiver).
Kim (Fig. 9A, pp0144, step 904, pp0148-step906, pp0150, pp0165 Fig. 9B, pp0168, S920-s926, pp0169-pp0175 , S927, pp0176-pp0177) teaches wherein a presence or absence of a data element in the emergency data regarding a display of the emergency information included in the video data is used to determine whether or not to maintain the video data.  (see the same analysis in the receiver apparatus claim 1, although portion teaches limitations associated with receiver side. A skilled person in the art would appreciates that the teaching is similar analysis in transmitter side in opposite direction).
While Kim does disclose use of an emergency flag, so the system can know to parse emergency information that can be included in video data (i.e. where the video data is interpreted to correspond to the multiplexed signal received by the receiver, which includes video data including audio, video, and table(s); pp0189-pp0192), Kim does not explicitly disclose a transmitting apparatus comprising: circuitry configured to; emergency information embedded in video data; and a digital broadcast signal with video data having the emergency information embedded therein.
However, Sasaki teaches a transmitting apparatus comprising: circuitry configured to (transmission apparatus, including circuitry; Fig. 1, elements 100 and 200, and Fig. 2, elements 100a and 106a, and page 8, paragraph 185, and page 27, paragraphs 628-630 and 635); 
emergency information embedded in video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285); 
a presence of emergency information embedded in video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285, and other information, including tables, about indication of emergency information also included in broadcast stream; page 13, paragraph 320); and 
a digital broadcast signal with video data having the emergency information embedded therein (digital broadcast; page 5, paragraphs 132 and 134, and broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include transmission circuitry, and emergency information embedded in the broadcast of Kim in order to provide an improved method and system for conveying important messages correctly to users, thereby un-obstructing operations of the broadcasting stations (Sasaki; page 1, paragraph 7).

Regarding Claim 10, the transmission apparatus is rejected for the same reason as analyzed in claim 2.
Regarding Claim 11, the transmission apparatus is rejected for the same reason as analyzed in claim 3.
Regarding Claim 15, the transmission apparatus is rejected for the same reason as analyzed in claim 7.
Regarding Claim 16, a data processing method for use with a transmitting apparatus, is rejected for the same reason as analyzed in claim 9.

Regarding Claim 17, The receiving apparatus according to claim 1, in view of Sasaki, Kim discloses wherein the emergency information embedded in video data includes text information (Fig. 1, see "alert_text()", and pp0090).

Regarding Claim 19, The receiving apparatus according to claim 17, in view of Sasaki, Kim discloses wherein the second emergency information indicates one of (i) an overlapping display in which the text information is overlapped with a display of the video data, and (ii) a video scaling display in which a display of the video data is scaled such that a display of the text information is not overlapped with a display of the video data (alert_priority; Fig. 9A, pp0144, step 904, pp0148-step906, pp0150, pp0165 Fig. 9B, pp0168, S920-s926, pp0169-pp0175, S927, pp0176-pp0177, and wherein the priority information indicates at least that text should not be outputted or should be outputted in a particular format, i.e. overlapped on video and scrolling; Figs. 2 and 3, and Figs. 11A and 11B, and pp0065-pp0066, and pp0199).

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2007/0094680 in view of Sasaki et al., US 2013/0191861, and further in view of Yui et al., US 2002/0175924.

Regarding Claim 4, The receiving apparatus according to claim 3, in view of Sasaki, Kim (Figs, 11B, pp0199 and 12A, pp0200) teaches wherein the circuitry is configured to maintain the second emergency information indicates a scaling display (i.e. the second emergency information is displayed by scaling size vs. “alert_priority” indicating.) 
The combined teaching is silent with maintain the video data by scaling the video data.
However, Yui (pp0010, Fig. 1, item 106, pp0026, pp0104, FIGS. 5K, 5L, 5M and 5N, claim 2) teaches  a scaling display indicating to maintain the video data by scaling the video data.   See example in FIGS. FIGS. 5K, 5L, 5M and 5N are showing an image to modify a layout display frame are scaled to maintain video data.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include teaching “a scaling display indicating to maintain the video data by scaling the video data” as taught by Yui in the layout information of combined teaching Kim and Sasaki for selecting portion to select areas on a screen of a display portion at which input images are to be displayed in a size corresponding to a calculated scaling magnification (Abstract).

Regarding Claim 5, The receiving apparatus according to claim 4, in view of Sasaki and Yui, Kim (Figs, 11A, 11B, pp0199 and 12A, 12B, pp0200) teaches not maintain the video data by overlapping the video data when the second emergency information indicates an overlapped display.

Regarding Claim 12, The transmitting apparatus according to claim 11, in view of Sasaki, Kim (Fig. 10, items 108, 111, pp0197-pp0198,  Fig. 11, 12, pp0199-pp0200) teaches wherein the circuitry is configured to set the layout information, but the combined teaching fails to teach a scaling display indicating to maintain the video data by scaling the video data.
However, Yui (pp0010, Fig. 1, item 106, pp0026, pp0104, FIGS. 5K, 5L, 5M and 5N, claim 2) teaches  a scaling display indicating to maintain the video data by scaling the video data.   See example in FIGS. FIGS. 5K, 5L, 5M and 5N are showing an image to modify a layout display frame are scaled to maintain video data.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include teaching “a scaling display indicating to maintain the video data by scaling the video data” as taught by Yui  in the layout information of combined teaching Kim and Sasaki for selecting portion to select areas on a screen of a display portion at which input images are to be displayed in a size corresponding to a calculated scaling magnification (Abstract).

Regarding Claim 13, The transmitting apparatus according to claim 12, in view of Sasaki and Yui, Kim (Fig. 10, items 108, 111, pp0197-pp0198,  Fig. 11, 12, pp0199-pp0200) teaches wherein the circuitry is configured to set the layout information as an overlapped display indication to not maintain the video data by overlapping the video data. 
 	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2007/0094680 in view of Sasaki et al., US 2013/0191861 and further in view of Jerding et al, US 7,308,697.

Regarding Claim 18, Kim in view of Sasaki discloses all the claimed limitations of claim 17, as well as the determination of the presence or absence of the data element includes a determination of whether information of the text information is 
Kim in view of Sasaki does not explicitly disclose a description of a position of the text information.
In a related art, Jerding does disclose a description of a position of the text information (indication of configuration data for messages, including display positioning information; col. 7, lines 23-33, and Fig. 2F, see "display coordinates", and col. 12, lines 16-22, and cols. 13 and 14, see "display size").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include teaching position information as taught by Jerding in the information of combined teaching Kim and Sasaki, in order to provide an improved system and method for efficient utilization of resources in development and implementation of messaging in cable and satellite systems (Jerding; col. 2, lines 26-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kannan (US 2011/0037590), describing insertion of alert message information into a broadcast transmission.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDY A FLYNN/           Primary Examiner, Art Unit 2424